Citation Nr: 0620982	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  95-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971 and from November 1990 to August 1991, with additional 
unverified periods of active and inactive service.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD, assigning a 10 
percent rating, effective May 5, 1993.  After the veteran 
perfected his appeal, a March 1995 decision by a hearing 
officer assigned the veteran's PTSD a 30 percent disability 
rating, effective May 5, 1993.  The veteran has not indicated 
that he is satisfied with this rating.  Consequently, the 
issue now before the Board is whether he is entitled to an 
initial rating higher than 30 percent.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking 
the highest possible rating, unless he specifically indicates 
otherwise).

The Board remanded this case in January 1997 and in July 2000 
for further development and consideration.


FINDINGS OF FACT

1.  Prior to October 1, 1998, the veteran's PTSD was 
manifested by no more than definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms.

2.  Since October 1, 1998, the veteran's PTSD is manifested 
by at most considerable impairment of social and industrial 
adaptability and no more that occupational and social 
impairment with reduced reliability and productivity due to 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for PTSD prior to October 1, 1998.  38 U.S.C.A. §§ 
1155, 5110(g) (West 2002); 38 C.F.R. § 4.132, DC 9411 (1996); 
38 C.F.R. § 4.130, DC 9411 (2005).

2.  The criteria for a rating of 50 percent, but no higher, 
for PTSD from October 1, 1998 is met.  38 U.S.C.A. §§ 1155, 
5110(g) (West 2002); 38 C.F.R. § 4.132, DC 9411 (1996); 38 
C.F.R. § 4.130, DC 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

Here, the veteran received VCAA notices in February 2004, May 
2004, and September 2004 letters (VCAA letters) following the 
May 1994 decision at issue.  But considering that the VCAA 
was not enacted until November 2000, it would have been 
impossible to comply with the Pelegrini II timing requirement 
prior to that decision.  The Court acknowledged in Pelegrini 
II that where VCAA notice was not mandated at the time of the 
initial adjudication, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice.  
Pelegrini II, 18 Vet. App. at 120.  The veteran received the 
VCAA letters before the RO issued the November 2005 
Supplemental Statement of the Case (SSOC), and prior to the 
transfer and certification of his appeal to the Board.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notices.  Therefore, notwithstanding Pelegrini II and 
Mayfield, deciding the appeal at this juncture is 
nonprejudicial.  See also Dingess v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (Vet. App. March 3, 2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, all of the VCAA letters summarized the evidence needed 
to substantiate a claim for an increased rating and VA's duty 
to assist.  They also specified the evidence the veteran was 
expected to provide, including the information necessary to 
obtain pertinent medical evidence.  The May 2004 and 
September 2004 letters told the veteran to provide VA with 
any evidence in his possession pertinent to the claim.  In 
this way, the VCAA letters, taken together, clearly satisfy 
the four "elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  The 
Court held that upon receipt of a claim, VA must provide the 
claimant with notice of the type of evidence not previously 
provided, if any, that will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application - to include a 
disability rating and effective date.  Dingess/Hartman, slip 
op. at 14.  In the present appeal, the VCAA letters provided 
notice of the type of information and evidence needed to 
substantiate a claim for an increased rating, but the veteran 
was not provided notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided him on this latter element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
For the reasons and bases discussed below, the Board is 
denying his claim in part, rendering any questions regarding 
the effective date of the increased rating moot, and granting 
in part.  The Board's grant does not prejudice the veteran.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument.  The veteran has made several 
attempts to obtain records from the Vet Center.  The Vet 
Center has not submitted the requested records.  The veteran 
was told that VA would assist him obtain the records, but 
that it was his responsibility to make sure VA received the 
records.  By way of a November 2005 Supplemental Statement of 
the Case, the veteran was informed that VA did not receive 
the records.  The Board does note, however, that the Vet 
Center submitted a September 2005 statement in which they 
summarized the medical treatment which the veteran received.  
Given the foregoing, the Board finds that VA has satisfied 
its duty to assist.  Therefore, the Board will address the 
merits of the claim.

Pertinent Laws and Regulations

Disability ratings -in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
See 38 C.F.R. Part 4 (2005).  Specific DCs will be discussed 
below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied.  This determination depends on the facts of 
each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof); 38 C.F.R. § 3.114 (2005).

Specific rating criteria

The veteran's PTSD is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, DC 9411.  The Board notes 
that during the pendency of the veteran's appeal the 
regulations pertaining to psychiatric disorders were amended 
effective November 7, 1996.  

Accordingly, for the period prior to November 7, 1996, only 
the old criteria may be applied, and for the period after 
November 7, 1996, the most favorable of the old criteria and 
the new criteria will be applied.

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. § 
4.132, DC 9411 (1996).  Under the old rating criteria, a 
rating of 30 percent requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent rating requires 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people, and 
psychoneurotic symptoms resulting in such a reduction in 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment; and a 70 percent 
rating is warranted for severe impairment of ability to 
establish or maintain effective or favorable relationships 
with people, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

Effective November 7, 1996, PTSD is considered an anxiety 
disorder and is rated under the new General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2005).

Under the new criteria, a 30 percent rating is warranted when 
there is occupation and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is in order when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is in order when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

Analysis

A July 1993 VA examination shows that the veteran experienced 
recurrent nightmares and flashbacks to disturbing events in 
service.  He felt mournful, fearful, and hypersensitive.  The 
examiner noted that he was not socially withdrawn or 
vocationally impaired.  Shortly thereafter, a September 1993 
VA examiner confirmed that the veteran had nightmares and 
intrusive memories, as well as survival guilt, irritability, 
and difficulty controlling his anger.  At the examination, 
the veteran was alert, well-oriented, cooperative, and 
articulate, with no serious depression, and no suicidal or 
homicidal thoughts.  The examiner indicated that he had 
adjusted well socially and occupationally.  The veteran had 
been married for 18 years, had three children, and worked as 
a pilot without loss of pay, excessive leave, or dysfunction 
of any kind.

A letter from the Vet Center in Boston, Massachusetts (Vet 
Center), received in March 1995, indicated that the veteran 
remained married and well-employed as a pilot.  The veteran 
considered his workplace to be a "bubble" where he could 
take control.  He was distancing himself emotionally from his 
family and experienced some episodes of anger and depression.

An October 1998 VA examiner stated that the veteran's 
condition had increased in severity since his last 
evaluation.  At the examination, the veteran was cooperative, 
though somewhat angry, and had appropriate affect, thought 
processes, thought content, and abstract reasoning.  He 
denied having hallucinations or suicidal thoughts, but 
admitted to fleeting homicidal thoughts.  The veteran 
reported that he and his wife had divorced.  He stated that 
his PTSD symptoms, such as anger, lack of tolerance, and 
hypervigilance, brought all of the problems in their 
relationship to a head.  He admitted that his children were 
afraid of him at times.  For 6 months following the divorce, 
he experienced increased difficulty sleeping and lost 38 
pounds.  At the time of the examination, he reported doing 
almost no socializing, and spending most of his time in 
isolation.  He continued to function well at work because he 
felt that he was in control, although he had become 
increasingly irritable on the job and took more time off due 
to his lack of sleep.

At a September 2004 examination, the veteran was well-
oriented with good abstract thinking, concentration, memory, 
and social judgment.  The examiner noted that he had good eye 
contact and appearance, without suicidal or homicidal 
thoughts, although he was angry and displayed depressed mood 
and affect.  The veteran reported that he had regular contact 
with his three children and had remarried, but experienced 
rough periods with his new wife.  He remained socially 
isolated.  After working as a pilot for 25 years, he was 
forced to retire because of a back injury.  His primary PTSD 
symptoms were irritability, hyperactivity, tension, sleep 
disturbances, and depression.

Most recently, a second Vet Center letter, dated in September 
2005, stated that the veteran's divorce from his first wife 
in 1997 was significantly driven by his preoccupation by 
PTSD, and that shortly before his retirement , he engaged in 
a physical confrontation which nearly resulted in an assault 
and battery charge.  The letter indicated that beginning in 
2004, the veteran expressed increasing fear that his son 
would be killed during his deployment to Iraq.  Currently, he 
is irritable, hypervigilant, and highly distracted.  He has 
severe sleep disturbances, difficulty managing his rage, and 
maintaining concentration.  He continues to be exceedingly 
isolated from everyone except his current wife.

Additionally, the October 1998 and September 2004 VA 
examiners assigned the veteran's condition a GAF score.  The 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness."  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-
IV).  According to DSM-IV, a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The October 1998 examiner stated the 
veteran's GAF score was 51 to 60.  The examiner explained 
that the veteran functioned at the high end at work, but that 
he was profoundly impaired socially.  The September 2004 
examiner assigned the veteran a GAF score of 53.

Considering all of the medical evidence of record, it appears 
that the veteran's condition does not warrant a disability 
rating greater than 30 percent prior to the October 1998 
examination, under either the old or new rating criteria.  
According to the July 1993 and September 1993 examinations, 
and the March 1995 Vet Center letter, the veteran experienced 
recurrent nightmares, and felt mournful, fearful, and 
hypersensitive, with episodes of anger and depression.  But 
the veteran was well-adjusted both socially and vocationally.  
He was beginning to distance himself from his family 
according to the March 1995 letter.

The veteran is not entitled to a higher 50 percent rating 
under the old criteria which requires considerable social and 
industrial impairment, bearing in mind that he exhibited only 
mild, if any, social and occupational impairment prior to 
October 1998.  See 38 C.F.R. § 4.132, DC 9411 (1996).  
Likewise, the veteran's condition does not qualify for a 50 
percent rating under the new criteria, considering that he 
did he did not experience panic attacks, flattened affect, or 
impaired speech, memory, judgment, or abstract thinking.  See 
38 C.F.R. § 4.130, DC 9411 (2005).
The veteran's mild social and occupational impairment, as 
well as his depressed mood and sleep disturbances, are 
already contemplated by the currently assigned 30 percent 
rating.  See id.

From October 1998 forward, however, the medical evidence of 
record shows that the veteran's PTSD increased in severity.  
Prior to his retirement, he continued to function well at 
work, although he was irritable, took more time off due to 
lack of sleep, and reportedly engaged in a physical 
confrontation.  The veteran reported that he retired because 
of a back disability, not because of issues related to his 
PTSD.  The veteran has become increasingly impaired, however, 
in regard to his social and familial life.  According to the 
October 1998 and September 2004 examinations, and the 
September 2005 Vet Center letter, his divorce from his first 
wife was due, in large part, to the severity of his PTSD 
symptoms.  Although he has remarried, he is otherwise almost 
completely socially isolated, and has some difficulty with 
his new wife.  The VA examiners noted that he is angry, with 
depressed mood and affect.  The veteran reports increased 
difficulty sleeping, maintaining concentration, and 
controlling his rage.  He is irritable, hypervigilant, and 
fearful.

The Board finds that the medical evidence from October 1998 
forward shows that the veteran is considerably socially 
impaired.  Because there is no evidence that he was 
considerably vocationally impaired prior to his retirement, 
the veteran is not entitled to a rating higher than 30 
percent under the old criteria.  See 38 C.F.R. § 4.132, DC 
9411 (1996).  However, considering the severity of his social 
impairment and disturbed mood, the veteran's PTSD warrants a 
higher 50 percent rating under the new criteria.  See 38 
C.F.R. § 4.130, DC 9411 (2005).  Additionally, the veteran's 
most recent GAF score of 53 was just slightly above the range 
for serious social and occupational impairment.  So all 
things considered, the medical evidence as a whole supports a 
higher 50 percent rating, from October 1998 forward, under 
the new rating criteria.  See id.  

The veteran is not, however, entitled to an even higher 
rating of 70 percent since the evidence does not show he 
experiences suicidal ideation, obsessional rituals, 
inappropriate speech, panic or depression affecting the 
ability to function independently, or disorientation.  See 
id.  It is noted that at the October 1998 and September 2004 
examinations, the veteran was cooperative and well-groomed, 
with good abstract thinking, memory, and social judgment.

As noted above, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found.  See Fenderson, 12 Vet. App. at 126.  
Accordingly, the Board finds that the veteran is entitled to 
an initial rating no higher than 30 percent prior to October 
1, 1998, and a 50 percent rating from October 1, 1998 
forward.  


ORDER

A rating higher than 30 percent for PTSD is denied, prior to 
October 1, 1998.

However, a 50 percent rating, but no higher, is granted for 
PTSD since October 1, 1998, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


